DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(l/m).  The drawings are required to have sufficeint quality line thickness and shading so as to allow for adequate reproduction value.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 11-15 of U.S. Patent No. 11,306,556, hereinafter referred to as 556. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding instant  Claim 1, Claim 1 of 556 recites an assembly coupled to a tubing string within a subterranean wellbore, the assembly comprising: 
a reverse circulating tool coupled to a service tool disposed below the reverse circulating tool, wherein the service tool comprises a gravel pack or frac pack that slides within a packer, and wherein the reverse circulating tool is configured, when enabled at a first time, to direct fluid from an annulus through a reversing port into a cavity of the reverse circulating tool thereby permitting a flow of the fluid to free the service tool from being stuck (Col 20, Lines 7-14); and 
a jarring tool coupled to the reverse circulating tool and the tubing string, the jarring tool disposed above the reverse circulating tool and below the tubing string (Col 20, Lines 15-17; Examiner notes that in the context of 556, the tubing string being part of the tool to deploy means that the jar in order to be above the reverse circulation sub and function would need to be positioned below some portion of the tubing string), the jarring tool configured, when enabled at a second time, to cause a top portion of the jarring tool to slide against a bottom portion of the jarring tool thereby imparting a jarring force to the at least one service tool (Col 20, Lines 17-20).
Regarding instant  Claim 16, Claim 11 of 556 recites method of using the assembly of claim 1 for freeing a service tool from a subterranean wellbore, the method comprising: 
determining, after a service operation has been performed by the service tool, that the service tool is stuck within the subterranean wellbore (Col 21, Lines 4-6); 
performing, using a first part of the assembly disposed in the subterranean wellbore between a tubing string and the service tool, a first action to free the service tool, disposed below the assembly in the subterranean wellbore, from being stuck (Col 21, Lines 7-11); and 
retrieving, after performing the first action, the service tool by removing the tubing string from the subterranean formation (Col 21, Lines 12-14).

Additionally, the following claims are substantial duplicates:
Instant Claim 5 and Claim 7 of 556
Instant Claim 6 and Claim 8 of 556
Instant Claim 17 and Claim 12 of 556
Instant Claim 18 and Claim 13 of 556
Instant Claim 19 and Claim 14 of 556
Instant Claim 20 and Claim 15 of 556
Allowable Subject Matter
Claims 2-4 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Donovan et al., U.S. Patent 5,327,974, teaches the use of a reverse circulation valve as part of a jarring packer assembly.
Vick et al., U.S. Patent Publication 2013/0284453, teaches the use of a downhole drill string circulation valve with system for selective fluid communication establishing.
Falgout et al., U.S. Patent 4,807,709, teaches the use of a fluid powered jarring system based on fluid path ways opened on stuck tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676